Title: To John Adams from Perez Morton, 19 January 1776
From: Morton, Perez,Massachusetts Provincial Congress
To: Adams, John


      
       Council Chamber Jany 19th 1776
       Sir
      
      Agreable to the Direction of the inclosed Resolution, I am to acquaint you that by a joint Ballot of both Houses of Assembly for the Colony of Massachusetts Bay You are elected one of the Delegates to represent that Colony in American Congress untill the first Day of January AD 1777 And the enclosed Resolve you are to make the general Rule of your Conduct.
      
       By order of the Genl. Court,
       Perez Morton Dpy Secr
      
     